DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 14-15 in the reply filed on 22 February 2021 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chand et al. (US 2014/0326403).
Chand et al. discloses the self-bonding of two or more CVD articles (i.e., the bonding a first and second substrate).  See the abstract.  The bonding occurs without the use of any interface materials (i.e., adhesive).  Id.  The bonded surface includes pores in each of the article substrates.  See paragraph [0076] and Figures 5 and 6.  A comparison of the pores in figures 5 1  
As to claim 2, Chand et al. discloses that grain growth occurs across the interface which is the same as “a grain located on both the first ceramic substrate and the second ceramic substrate….”  See paragraph [0082].
As to claim 3, a comparison of figures 5 and 6 to the scale bar shows that at least some of the grains across the interface have a size somewhere between 0.1 and 100 µm
	As to claim 4, Chand et al. discloses employing SiC as the first and second articles.  See the abstract.
	As to claim 5, Chand et al. discloses that the substrates are both SiC and figures 5 and 6 do not exhibit any heterogeneous materials.  See the abstract and Figures 5 and 6.
	As to claim 6, Chand et al. discloses that the invention relates to bonding two or more articles, which indicates that additional SiC layers may be added to the ceramic.  See the abstract. 
	As to claim 7 and 8, Chand et al. discloses bonding substrates having a thickness of 1-2 cm, i.e., 10-20 mm, and therefore, a corresponding total thickness of 2-4 cm, i.e., 20-40 mm.  See paragraph [0053].  Chand et al. further discloses an example having a total thickness of 5 mm.  See paragraph [0083].
	As to claim 9, Chand et al. discloses that the ceramic has a flexural strength that is 70 percent of the base material.  See paragraph [0077].

	Further as to claim 15, claim 15 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a bonded ceramic.  The reference suggests such a product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 If applicants wish to view clearer reproductions of Figures 5 and 6, the USPTO file for application serial no. 14/269,621 contains high resolution copies of the drawings of US 2014/0326403 and can be viewed in public PAIR.